AMERICAN ARBITRATION ASSOCIATION
EMPLOYMENT ARBITRATION TRIBUNAL

ALICE WRIGHT, CASE NO. 01-19-0001-9073
Claimant, ARBITRATOR’S AWARD

V.

DST SYSTEMS, INC.,

Respondent.

 

 

I, THE UNDERSIGNED ARBITRATOR, having been designated in accordance with
the agreement entered into by the above-named parties and having been duly sworn and
having duly heard the proofs and allegations of the parties, and claimant being represented by
The Klamann Law Firm, Kapke & Willerth, LLC, Humphrey, Farrington & McClain PC,
Kent, Beatty & Gordon, LLP and White Graham Buckley & Carr, LLC, and respondent being
represented by Paul, Weiss, Rifkind, Wharton & Garrison LLP, Stinson LLP, and Shook,
Hardy & Bacon LLP, hereby AWARD, as follows:

Claimant Alice Wright asserts she is entitled to damages against respondent DST
Systems, Inc. based on its breach of duties imposed by the Employee Retirement Income
Security Act of 1974. Respondent denies the claims.

The parties agreed that this arbitration is governed by their written arbitration agreement
and the AAA Employment Arbitration Rules and selected the undersigned as Arbitrator. The
parties appeared for an evidentiary hearing on September 28 through October 2, 2020 and were
afforded the opportunity to introduce relevant evidence and examine and cross-examine
witnesses under oath. The matter was submitted for award on November 12, 2020 upon receipt

1
Case 4:21-mc-00064-BCW Document1-3 Filed 02/03/21 Page 1 of 2
of the parties’ closing briefs, claimant’s application for attorney’s fees and costs, and
respondent’s opposition to the application. The parties agreed and requested that the award be in
the form below and not provide written reasons.

I have found that the preponderance of the evidence supports the claims asserted by
claimant and that claimant is entitled to the reasonable attorney’s fees and costs described in my
ruling on claimant’s application.

AWARD

Claimant is awarded compensatory damages of $8,664.00 minus a credit of $1,507.16 for
the settlement between claimant and Ruane, Cunniff & Goldfarb, and reasonable attorney’s fees
of $98,871.04 and costs of $5,319.70, for a total award of $111,347.58.

The administrative fees and expenses of the American Arbitration Association totaling
$3,425.00 and the compensation and expenses of the arbitrator totaling $34,360.00 shall be borne
as incurred.

This Award is in full settlement of all claims submitted to this Arbitration. All claims not
expressly granted herein are hereby denied.

Date: November 24, 2020 : see

David G. Freedman
Arbitrator

 

2
Case 4:21-mc-00064-BCW Document1-3 Filed 02/03/21 Page 2 of 2
